DETAILED ACTION

Allowable Subject Matter
Claims 1, 10, 21 and 25 are allowed. Claims 2-9, 11-15, 17-20 and 22-24 are allowed based on their dependency to claims 1, 10 and 21.
The following is an examiner’s statement of reasons for allowance:
In response to the decision from the Patent Trial and Appeal Board (PTAB) dated 12/11/2020, Piedbouf fails to teach the simulated natural wood-grained polymer boards of claims 1, 10, 21 and 25 in that the examiner failed to establish that Piedbouf’s products are equivalent to those described in the instant claims. In particular, the rejection failed to indicate that the products being formed from the streams of viscous material would have the same pattern as those described in the claims. As such, claims 1, 10, 21 and 25 are indicated as allowable over the prior art of Piedbouf. 
With respect to the rejections of claims 1, 10, 21 and 25 in view of Piedbouf and Sudano, the PTAB decision further indicated that the rejection failed to address how one of ordinary skill in the art would for the claimed products would have been formed by the combination of Piedbouf in view of Sudano. As such, claims 1, 10, 21 and 25 are allowable over the prior art of Piedbouf and Sudano. Furthermore, claims 2-9, 11-15, 17-20 and 22-24 are allowable based on their dependency on claims 1, 10 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783